DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Preliminary Amendment
Amendment of disclosure filed on 10/12/2021 is accepted and has been entered. Accordingly, the amended Specification and Drawing are being considered by the examiner.

Claim Rejections - 35 USC § 112



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 last two lines recite “the first set of features are positioned on an outside surface of the elongated structure, and wherein the second set of features are positioned on an outside surface of the receiving structure”.  However, according to the disclosure, the second set of features are positioned on an inside surface of the receiving structure in order to interact with the first set of features (Par. [0032], Fig. 4), thus rendering the scope of the claim unclear.  As best understood, the second set of features will be considered to be on the positioned on an inside surface of the receiving structure.  
Claims 13 and 14 are rejected due to their dependence thereto.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krupa (US 2012/0266449).

In regards to claim 1, Krupa discloses in Figures 1 and 2, a light fixture installation adapter comprising: a first bracket (72 with 32) configured to be attached to a light fixture (44); a second bracket (28 with 32) configured to be attached to an electrical junction box (10); a mounting assembly comprising a first component (46) and a second component (26) attached to the first bracket (72 with 32) and the second bracket (28 with 32), respectively (see Figs. 1 and 2), wherein the first component (46) is configured to engage with and to attach to the second component (26) when the first component is oriented in a predetermined position with respect to the second component (see Fig. 2) and when the first component is moved in one or more predetermined directions with respect to the second component (Par. [0024]) for attaching the first bracket to the second bracket via the mounting assembly (Par. [0024], see Fig. 2).

In regards to claim 2, Krupa discloses in Figures 1 and 2, the electrical junction box (10) is an in-ceiling, electrical junction box (Par. [0021], Fig. 2).

In regards to claim 3, Krupa discloses in Figures 1 and 2, the first bracket (72 with 32) defines one or more apertures (at 30) for receipt of one or more screws (30) for attaching the first bracket (72 with 32) to the light fixture (44, see Figs. 1 and 2).

In regards to claim 4, Krupa discloses in Figures 1 and 2, the one or more apertures (for 30) are each elongated in shape (screw holes are considered required to be elongated in order to allow for the insertion of screws therein).

In regards to claim 5, Krupa discloses in Figures 1 and 2, the first bracket (72 with 32) comprises a first end and an opposing second end (at instances of 32 respectively), and wherein the first bracket defines a first aperture and a second aperture at the first end and the second end (each instance of 32 has aperture for 30 therein, see Fig. 1), respectively, for receipt of a respective screw (30) for attaching the first bracket to the light fixture (see Figs. 1 and 2).

In regards to claim 6, Krupa discloses in Figures 1 and 2, the second bracket (28 with 32) defines one or more apertures (78 and 80) for receipt of one or more screws (30 and 34) for attaching the second bracket (28 with 32) to the electrical junction box (10).

In regards to claim 7, Krupa discloses in Figures 1 and 2, the one or more apertures (78 and 80) are each elongated in shape (screw holes are considered required to be elongated in order to allow for the insertion of screws therein).

In regards to claim 8, Krupa discloses in Figures 1-3, the second bracket (28 with 32) comprises a first end and an opposing second end (defined by left and right instances of 32), and wherein the second bracket defines a first aperture (80 on left as oriented in Fig. 3) and a second aperture at the first end and the second end (80 on right as oriented in Fig. 3), respectively (see Figs. 1-3), for receipt of a respective screw (34) for attaching the second bracket to the electrical junction box (see Figs. 1 and 2).

In regards to claim 9, Krupa discloses in Figures 1 and 2, the first component (46) and the second component (26) define a first set of features (48, 50, 52) and a second set of features (54, 56, 58), respectively, that are configured to engage one another for the attachment of the first component to the second component (Par. [0024], see Fig. 2).

In regards to claim 10, Krupa discloses in Figures 1 and 2, the predetermined directions include a substantially upward direction (plug in direction, (Par. [0024], see Fig. 2), wherein the first set of features are shaped to freely move with respect to the second set of features when the first component is oriented in the predetermined position and the first component moves in the upward direction (plug in/un plug, (Par. [0024], see Fig. 2).

In regards to claim 11, Krupa discloses in Figures 1 and 2, the predetermined directions include a second direction (twist direction, (Par. [0024], see Fig. 2), wherein the first set of features securely attaches to the second set of features when the first component is moved in the second direction (Par. [0024], see Fig. 2).

In regards to claim 12, Krupa discloses in Figures 1 and 2, as best understood, the first component (46) comprises an elongated structure (plug structure 46 considered elongated), wherein the second component comprises a receiving structure defining an opening for receiving and holding the elongated structure (socket structure 26 considered elongated), wherein the first set of features (48, 50, 52) are positioned on an outside surface of the elongated structure (see Fig. 1), and wherein the second set of features (54, 56, 58) are positioned on an inside surface of the receiving structure (see Fig. 1).

In regards to claim 13, Krupa discloses in Figures 1 and 2, as best understood, the first set of features (48, 50, 52) comprise a plurality of ledge-shaped structures substantially aligned in vertical direction when the first component is oriented in the predetermined position (see Fig. 1), and wherein the second set of features (54, 56, 58) comprises a plurality of ledge-shaped structures configured to engage the ledge-shaped structures (Par. [0024]) and to prevent the first component from moving in a downward direction after the first component is moved in the one or more predetermined directions (Par. [0024]).

In regards to claim 14, Krupa discloses in Figures 1 and 2, as best understood, the elongated structure (46) is substantially cylindrical in shape (see Fig. 1), and wherein the receiving structure (26) defines a substantially cylindrically-shaped interior surface for receiving the elongated structure for permitting rotational movement of the elongated structure within the receiving structure (required for the twist lock type connection, Par. [0024]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892 for additional references disclosing similar light fixture mounting structures as that which is currently claimed above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER K GARLEN whose telephone number is (571)272-3599. The examiner can normally be reached M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER K GARLEN/               Primary Examiner, Art Unit 2896